Beck, Ch. J.,
dissenting. — I am unable to concur in the-foregoing opinion for the following reasons-:
I. As I understand the record the money was borrowed,, thus creating the indebtedness for which the order sued upon was issued, after the limit of the expenditure authorized by the vote in the district had been reached.
II. The district, in my opinion, has no lawful authority to borrow money to pay an indebtedness, though lawfully contracted. It is admitted on all hands that no such authority is conferred by statute. It is, in my judgment, beyond the power of the courts to confer upon these corporations authority withheld by the Legislature.
The absolute certainty that this authority will be often abused by school districts borrowing money to pay debts contracted in violation of law, as I claim the record shows, was done in this ease, is the cause of profound regret on my part that a majority of the court adopt the rule of the-foregoing opinion. In my judgment there is 'no security forth e prosperity of corporations of the character of school districts, other than that attained by strictly confining them, in matters pertaining to the contracting of debts and levying of *107taxes, -within the limits of their authority as prescribed by statute.
Day, J., concurs with me in this dissent.